DISSENTING OPINION
Hatfield, Judge:
I regret that I am unable to concur in the majority opinion. While I am very strongly of the opinion that it is the duty of the Secretary of the Treasury to make the findings provided for in section 201 (a) of the Antidumping Act of 1921, I distinguish between the “findings” of the Secretary and the mere publication of them.
The section involved reads as follows:
Sec. 201. (a) That whenever the Secretary of the Treasury (hereinafter in this Act called the “Secretary”), after such investigation as he deems necessary, finds that an industry in the United States is being or is likely'to be injured, or is prevented from being established, by reason of the importation into the United States of a class or kind of foreign merchandise, and that merchandise of such *188class or kind is being sold or is likely to be sold in the United States or elsewhere at less than its fair value, then he shall make such finding public to the extent he deems necessary, together with a description of the class or kind of merchandise to which it applies in such detail as may be necessary for the guidance of the appraising officers.
(b) Whenever, in the case of any imported merchandise of a class or kind as to which the Secretary has not so made public a finding,’ the appraiser or-pers'on acting as appraiser has reason to believe or suspect, from the invoice or other papers or from information presented to him, that the purchase price is less, or that the exporter’s sales price is less or likely to be less, than the foreign market value (or, in the absence of such value, than the cost of production) he shall forthwith, under regulations prescribed by the Secretary, notify the Secretary of such fact and withhold his appraisement report to the collector as to such merchandise until the further order of the Secretary, or until the Secretary has made public a finding as provided in subdivision (a) in regard to such merchandise. (Italics mine.) ‘
The public notice of the findings of the Secretary of the Treasury, in the case at bar, reads as follows:
Antidumping — Finding by the Secretary of the Treasury
The Secretary of the Treasury makes a finding under section 201 (a), antidumping act of 1921, of dumping in the case of pins imported from Germany
Treasury Department, July 19, 1926.

To Collectors of Customs and Others Concerned:

Section 201 (a) of the antidumping act of 1921 provides as follows:
That whenever the Secretary of the Treasury (hereinafter in this Act called the “Secretary”), after such investigation as he deems necessary, finds that an. industry in the United States is being or is likely to be injured, or is prevented from being established, by reason of the importation into the United States of a class or kind of foreign merchandise, and that merchandise of such class or kind is being sold or is likely to be sold in the United States or elsewhere at less than its fair value, then he shall make such finding public to the extent he deems necessary, together with a description of the class or kind of merchandise to which it applies in such detail as may be necessary for the guidance of the appraising officers.
After due investigation I find that the industry of making pins in the United States is being or is likely to be injured by reason of the importation into the United States of common and safety pins from Germany, and that such merchandise is sold or is likely to be sold in the United States at less than its fair value.
F. A. Birgeeld,

Acting Assistant Secretary.

(Beginning “Finding” and ending “Germany,” italics mine.)
The majority opinion holds, in substance and in effect, that the Secretary of the Treasury has no authority to delegate the power of signing the public notice of his findings to the chief clerk of the department. I am not in accord with these views. While I regard the statute as mandatory in requiring the ultimate findings to be made by the Secretary of the Treasury, it seems to me that, as regards the publication of such findings, it is only necessary that the Secretary of the Treasury cause his findings to be made public, and only to such extent as he deems necessary.
*189We held, in the case of United States v. Central Vermont Railway Co., 17 C. C. P. A. 166, T. D. 43474, decided concurrently herewith, that it is not necessary that the Secretary of the Treasury sign the so-called “dumping order,” but that the same might be signed by an Assistant Secretary, provided only that the Assistant Secretary be duly, authorized in the premises. Furthermore, we there held that, there being no evidence to the contrary, the authority of the Assistant Secretary would be presumed. With that decision I am in entire accord.
The majority opinion in this case, however, attempts to distinguish between a publication signed by an Assistant Secretary and one who styles himself “Acting Assistant Secretary.” There is a distinction, of course, but, in my opinion, it is without legal effect.
It appears in the record that F. A. Birgfeld, who signed the so-called “dumping order” as “Acting Assistant Secretary” was at the time chief clerk of the Treasury Department. Sections 246, 247, and 249 of the United States Code read as follows:
246. Assistant Secretaries of the Treasury. — There shall be in the Department of the Treasury three Assistant Secretaries of the Treasury, who shall be appointed by the President, by and with the advice and consent of the Senate (R. S. sec. 234; July 11, 1890, ch. 667, sec. 1, 26 Stat., 236; Mar. 3, 1917, ch. 163. sec. 1, 39 Stat. 1083; Oct. 6, 1917, ch. 79, sec. 1, 40 Stat. 347).
247. Same; duties. — The Assistant Secretaries of the Treasury shall examine letters, contracts, and warrants prepared for the signature of the Secretary of the Treasury, and perform such other duties in the office of the Secretary of the Treasury as may be prescribed by the Secretary or by law. (R. S. sec. 246.)
249. Chief clerk and superintendent to be chief executive officer of department. — The chief clerk and superintendent of the Treasury Department shall be the chief executive officer of the Department, and may be designated by the Secretary of the Treasury to sign official papers and documents during the temporary absence of the Secretary, Undersecretary, and Assistant Secretaries of the department. (Italics mine.)
It will be observed that section 249, supra, provides that the chief clerk may be designated by the Secretary of the Treasury to.sign official papers and documents during the temporary absence of the Secretary, Undersecretary, and Assistant Secretaries of the department.
There is nothing in the record to show that Mr. Birgfeld did anything more than sign an official paper or document which, in the case at bar, is a mere public notice of the findings of fact, actually or presumptively made by the Secretary of the Treasury.
If, in the absence of evidence to the contrary, it will be presumed that an Assistant Secretary of the Treasury is acting under the direction of the Secretary of the Treasury, as was held in the Central Vermont Railway Co. case, supra, I can see no reason for not holding that the chief clerk of the department was so acting under a similar state of facts.
*190The published order is in the identical language, with the exception of the language used to identify the merchandise involved, of the so-called “dumping order” in the Central Vermont Railway Co. case, supra. It purports to be a public notice of a finding by the Secretary of the Treasury. It is contended that the language “After due-investigation I find,” etc., followed by the signature of F. A. Birgfeld, who styles himself “Acting Assistant Secretary,” indicates that Birgfeld made the findings of fact therein set forth. If that is true-in this instance, it was no less true in the Central Vermont Railway Co. case, supra. It may be that the inconsistency, if any, between the language last quoted and the first two sentences of the public notice requires construction of the notice. If such be the case, and if the language of the notice is open to two constructions, one consistent and the other inconsistent with its legality, the former should' be adopted by the courts, as was done in the Central Vermont Railway Co. case, supra.
My opinion is, therefore, that the Secretary of the Treasury may legally authorize and direct any of the Assistant Secretaries of the Treasury to sign and make public a notice of the findings of thu Secretary; and that he may legally authorize the chief clerk to do-likewise, during the temporary absence of the Secretary, Undersecretary, and Assistant Secretaries. Furthermore, when, as in the case-at bar, the record shows that such a public notice has been signed by the chief clerk, whether he signs as “Acting Assistant Secretary” or otherwise, it will be presumed that the conditions of the statute have been complied with. To hold otherwise is, in effect, holding that the-chief clerk of the department can not under any circumstances sign a mere public notice of the Secretary's findings of fact as required by-section 201 (a). In view of the fact that such a notice is nothing more than an official document or paper, it seems to me that the-authority conferred by section 249, supra, has been judicially denied.
In my opinion, and for the reasons stated, the court below should' have dismissed the protest, and, having failed to do so, its judgment should be reversed.